Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 28, 2021 has been entered.

Response to Arguments
Applicant’s arguments, see pp.17-18, filed May 28, 2021, with respect to the rejection(s) of claim(s) 1, 13, 20, and 26 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly considered prior art.

Claim Objections
Claim 1 is objected to because of the following informalities: lines 33-34 read “…facilitate receipt the of the actuation signal…” The examiner believes the line should read “…facilitate receipt of the actuation signal…” Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 10-11, 13, 17-18, 20-21, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2019/0066471) in view of Bart et al. (US 2018/0350213).

Regarding claim 1 Jeon discloses a security system comprising: 
a server configured to facilitate electronic storage of alarm information associated with an alarm event, wherein the server is further configured to facilitate electronic storage of video information associated with a still image and/or a video clip (server 50 in Figure 8; server storing event information which includes event image and occurrence time – [0122]); and 
a security monitoring device operatively linked with the server (doorbell apparatus 10 – Figures 1-3, 8-9), the security monitoring device comprising: 
an alarm sensor configured to detect the alarm event and to generate an alarm signal associated with the alarm event (alarming unit 115 - Figure 5, [0097]); 
a camera configured to acquire the still image and/or video clip (camera 112 in Figures 1, 3, 7); and 
a doorbell actuator switch configured to cause an actuation signal to be generated upon actuation of the switch, wherein the actuation signal is configured to cause a doorbell device to provide an indication that the doorbell actuator switch has been actuated (sending a bell event push when bell is actuated by visitor – [0062, 0111, 0121]);  
one or more processors (processor 100 in Figures 3 and 5) operatively linked with the alarm sensor, the doorbell actuator switch, and the camera, wherein: 
at least one of the one or more processors is configured to execute an alarm program component causing the at least one processor to facilitate receipt of the alarm signal and in response to the alarm signal, generate alarm information associated with the alarm event, and facilitate transmission of the alarm information to the server (transmit event information such as event image and event occurrence time to server – [0122-0123]); 
at least one of the one or more processors is configured to execute a video program component in response to the alarm signal causing the at least one processor to facilitate receipt the of the still image and/or video clip, generate video information associated with the still image and/or video clip, and facilitate transmission of the video information to the server (transmit event information such as event image and event occurrence time to server – [0122-0123]);  
at least one of the one or more processors is configured to execute a doorbell program component causing the at least one processor to facilitate receipt the of the actuation signal and in response to the actuation signal execute the video program component based on receipt of the actuation signal (signaling camera to capture an image – [0084]); and  
at least one of the one or more processors is configured to transmit an image and/or video clip and/or information to an end user (server collecting event information and transmit user information to user – [0124-0125]; note event information includes event image and event occurrence time – [0122-0123]); and 
an identification interrogator configured to receive identification information identifying a person, animal, or object, and to communicate the identification information to at least one of the one or more processors wherein at least one of the one or more processors is further configured to execute an identification program component causing the at least one processor to identify the person, animal, or object based on the received identification information (identifying objects in an image by comparing image taken by camera to database of images and returning a result – [0058, 0060, 0082, 0089, 0093]).
However, fails to explicitly disclose receive a response from the end user via a user device associated with the end user and wherein executing the identification program component further causes at least one of the one or more processors to modify at least one security system setting based on the identification by the processor of the person, animal, or object, wherein modifying the at least one system setting includes a disarming of the security system or an arming of the security system.
In his disclosure Bart teaches receive a response from the end user via a user device associated with the end user (user choosing to initiate a two-way voice/audio session to communicate with visitor – [0024, 0053]; note the user communicates to 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Bart into the teachings of Jeon because such incorporation will increase security for homes and businesses (par. [0003]).

Regarding claim 3 Jeon discloses the security system of claim 1. However, fails to explicitly disclose wherein the identification information includes at least one of RFID tag information, a code transmitted via NFC, a barcode, a UPC code, a voice characteristic, DNA information, a fingerprint scan, a palm print scan, an iris scan, a retinal scan, or a facial image.
In his disclosure Bart discloses identification information includes at least one of RFID tag information, a code transmitted via NFC, a barcode, a UPC code, a voice characteristic, DNA information, a fingerprint scan, a palm print scan, an iris scan, a retinal scan, or a facial image (facial images – [0049, 0051]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Bart into the 

Regarding claim 6 Jeon discloses the security system of claim 1, wherein the server is further configured to facilitate transmission of at least one of (a) a notification of an identity of a person, an animal or an object and (b) the still image and/or video clip to the user device, the user device being configured to present the notification of the identity of the person, animal, or object and/or the still image and/or video clip to the end user (server sending the user status information and event information of the detected and identified object – [0124]).

Regarding claim 10 Jeon discloses the security system of claim 1, further comprising a motion detector configured to generate a motion signal associated with a detected motion (Motion detector 116 in Figure 3), and wherein at least one of the one or more processors is further configured to: 
execute a motion program component causing the at least one processor to facilitate receipt of the motion signal; and execute, based on receipt of the motion signal, the video program component causing the at least one processor to facilitate transmission of video information to the server (when a movement event is detected the server collects and analyze the event information and sends said information to the user, event information includes image of the event – [0118, 0123-0124]).

claim 11 Jeon discloses the security system of claim 1, wherein the security monitoring device further comprises a microphone and a speaker (microphone 114 in Figure 3; speaker – [0099]). However, fails to explicitly disclose the microphone and speaker being configured to facilitate substantially real-time audio communication between a person within an audio communication range of the security monitoring device and the user device, the user device being configured for substantially real-time audio communication.
In his disclosure Bart teaches the microphone and speaker being configured to facilitate substantially real-time audio communication between a person within an audio communication range of the security monitoring device and the user device, the user device being configured for substantially real-time audio communication (user choosing to initiate a two-way voice/audio session to communicate with visitor – [0024, 0053]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Bart into the teachings of Jeon because such incorporation will increase security for homes and businesses (par. [0003]).

Claim 13 corresponds to the method performed by the system of claim 1. Therefore, claim 13 is being rejected on the same basis as claim 1.

Claim 17 corresponds to the method performed by the system of claim 6. Therefore, claim 17 is being rejected on the same basis as claim 6.

Claim 18 corresponds to the method performed by the system of claim 10. Therefore, claim 18 is being rejected on the same basis as claim 10.

Regarding claim 20 Jeon discloses a security system comprising: 
an alarm sensor configured to detect an alarm event and to generate an alarm signal associated with the alarm event (alarming unit 115 - Figure 5, [0097]); 
an identification interrogator configured to receive identification information associated with a person, an animal or an object (identifying objects in an image by comparing image taken by camera to database of images and returning a result – [0058, 0060, 0082, 0089, 0093]); 
a doorbell actuator switch configured to cause an actuation signal to be generated upon actuation, wherein the actuation signal is configured to cause a doorbell device to provide an indication that the doorbell actuator switch has been actuated (sending a bell event push when bell is actuated by visitor – [0062, 0111, 0121]); and 
one or more processors (processor 100 in Figures 3 and 5) operatively linked with the alarm sensor, the doorbell actuator switch, and the identification interrogator, wherein: 
at least one of the one or more processors is configured to execute an alarm program component causing the at least one processor to facilitate receipt of the alarm signal and in response to the alarm signal generate alarm information associated with the alarm event (transmit event information such as event image and event occurrence time to server – [0122-0123]); 
at least one of the one or more processors is configured to execute an identification program component in response to the alarm signal causing the at least one processor to facilitate receipt of the identification information and attempt to identify the person, animal, or object based on the received identification information (image processing units receiving images to detect and/or identify objects – [0082]; detecting whether detected object is a registered object or not – [0089]; sending to server identified object – [0124]); and 
at least one of the one or more processors is configured to execute a doorbell program component causing the at least one processor to facilitate receipt the of the actuation signal and in response to the actuation signal execute a video program component (signaling camera to capture an image – [0084]);
at least one of the one or more processors is configured to transmit an image and/or video clip and/or information to an end user (server collecting event information and transmit user information to user – [0124-0125]; note event information includes event image and event occurrence time – [0122-0123]).
However, fails to explicitly disclose receive a response from the end user via a user device associated with the end user; and at least one of the processors is configured to identify a person, animal, or object based on received identification information and to modify at least one security system setting based on the identification by the processor of the person, animal, or object, wherein modifying at least one security system setting includes a disarming of the security system or an arming of the security system.

It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Bart into the teachings of Jeon because such incorporation will increase security for homes and businesses (par. [0003]).

Regarding claim 21 Jeon discloses the security system of claim 20. However, fails to explicitly disclose wherein the identification information includes at least one of RFID tag information, a code transmitted via NFC, a barcode, a UPC code, a voice characteristic, DNA information, a fingerprint scan, a palm print scan, an iris scan, a retinal scan, or a facial image.
In his disclosure Bart discloses the identification information includes at least one of RFID tag information, a code transmitted via NFC, a barcode, a UPC code, a voice 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Bart into the teachings of Jeon because such incorporation will increase security for homes and businesses (par. [0003]).

Regarding claim 23 Jeon discloses the security system of claim 20, further comprising a camera configured to acquire a still image and/or a video clip and communicate information associated with the still image and/or video clip to the at least one processor, wherein at least one of the one or more processors is configured to execute a video program component causing the at least one processor to facilitate receipt the of the still image and/or video clip and generate video information associated with the still image and/or video clip (camera 110 sending images to image processing units – Figures 3, 5).

Regarding claim 24 Jeon discloses the security system of claim 23, further comprising a server (server 50 – Figure 8) operatively linked to the security monitoring device, wherein the server is configured to: receive and facilitate electronic storage of at least a part of the alarm information associated with an alarm event; receive and facilitate electronic storage of at least part of the identification information associated with a person, an animal or an object; receive and facilitate electronic storage of at least part of the video information associated with the still image and/or video clip; and facilitate transmission of at least part of the alarm information, at least part of the identification information, and at least part of the video information to a user device associated with an end user, the user device being configured to present the alarm information, the identification information, and/or the video information to the end user (server storing images and alarm information and transmitting said images and said alarm  information – [0116-0133]).

Claims 7, 9, 19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2019/0066471) in view of Bart et al. (US 2018/0350213) further in view of Scalisi (US 2015/0363989) further in view of Jeong et al. (US 2018/0191930).

Regarding claim 7 Jeon discloses the security system of claim 1, further comprising a doorbell module, wherein the doorbell module includes a doorbell module housing, the doorbell actuator switch (doorbell 10 in Figures 1, 3, and 7 show a doorbell housing, bell 109 and camera 112; note bell 109 is being interpreted as the doorbell actuator). However, fails to explicitly disclose a doorbell module, wherein the doorbell module includes a doorbell module housing, the doorbell actuator switch, the identification interrogator, and a display configured to indicate a system status and/or an event, wherein the system status and/or event includes at least one of an actuation of the doorbell actuator switch and the alarm event, and wherein the doorbell 
In his disclosure Scalisi teaches a doorbell module, wherein the doorbell module includes a doorbell module housing, the doorbell actuator switch, the identification interrogator (doorbell system 202 in Figure 1 shows a doorbell housing 224, doorbell button 212, camera 208, fingerprint reader 210; note the fingerprint reader is being interpreted as the identification interrogator).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Scalisi into the teachings of Jeon because such incorporation increases the safety of the owner of the residence/building. However, fails to explicitly disclose a display configured to indicate a system status and/or an event, wherein the system status and/or event includes at least one of an actuation of the doorbell actuator switch and the alarm event, and wherein the doorbell actuator switch, the identification interrogator, and the display are located in or on the doorbell module housing.
In his disclosure Jeong teaches a doorbell module including a doorbell housing, doorbell actuator switch, identification interrogator (Figure 10C shows housing for doorbell camera which includes button 1002 and camera 1004), and a display configured to indicate a system status and/or an event, wherein the system status and/or event includes at least one of an actuation of the doorbell actuator switch and the alarm event, and wherein the doorbell actuator switch, the identification interrogator, and the display are located in or on the doorbell module housing (Figure 10C shows 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Jeong into the teachings of Jeon because such incorporation enhances the experience of the doorbell user.

Regarding claim 9 Jeon discloses the security system of claim 8. However, fails to explicitly disclose wherein the doorbell module further comprises a display configured to indicate a system status and/or an event, and wherein the system status and/or event includes at least one of an actuation of the doorbell actuator switch and an alarm event.
In his disclosure Jeong teaches the doorbell module further comprises a display configured to indicate a system status and/or an event, and wherein the system status and/or event includes at least one of an actuation of the doorbell actuator switch and an alarm event (Figure 10C shows peripheral edge 1040 which is a LED indicator that shows visual patterns that let the user know the doorbell camera has been activated or not based on the act of the user pressing the doorbell button – [0188-0189]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Jeong into the teachings of Jeon because such incorporation enhances the experience of the doorbell user.

Claim 19 corresponds to the method performed by the system of claim 7. Therefore, claim 19 is being rejected on the same basis as claim 7.

Regarding claim 22 Jeon discloses the security system of claim 20, further comprising a doorbell module including a doorbell module housing, the doorbell actuator switch, and the identification interrogator (doorbell 10 in Figures 1, 3, and 7 show a doorbell housing, bell 109 and camera 112; note bell 109 is being interpreted as the doorbell actuator and the camera as the identification interrogator). However, fails to explicitly disclose a doorbell module including a doorbell module housing, the doorbell actuator switch, the identification interrogator, and a display configured to indicate a system status and/or an event, wherein the system status and/or event includes at least one of an actuation of the doorbell actuator switch and the alarm event, and wherein the doorbell actuator switch, the identification interrogator, and the display are located in or on the doorbell module housing.
In his disclosure Jeong teaches a doorbell module including a doorbell module housing, doorbell actuator switch, identification interrogator (Figure 10C shows housing for doorbell camera which includes button 1002 and camera 1004), and a display configured to indicate a system status and/or an event, wherein the system status and/or event includes at least one of an actuation of the doorbell actuator switch and the alarm event, and wherein the doorbell actuator switch, the identification interrogator, and the display are located in or on the doorbell module housing (Figure 10C shows peripheral edge 1040 which is a LED indicator that shows visual patterns that let the user know the doorbell camera has been activated or not – [0189]).
.

Claims 8, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2019/0066471) in view of Bart et al. (US 2018/0350213) further in view of Scalisi (US 2015/0363989).

Regarding claim 8 Jeon discloses the security system of claim 1 further comprising a doorbell module, wherein the doorbell module includes a doorbell module housing, the camera, the doorbell actuator switch, and wherein the camera, and the doorbell actuator switch are located in or on the doorbell module housing (doorbell 10 in Figures 1, 3, and 7 show a doorbell housing, bell 109 and camera 112; note bell 109 is being interpreted as the doorbell actuator).
However, fails to explicitly disclose a doorbell module, wherein the doorbell module includes a doorbell module housing, the camera, the doorbell actuator switch, and the identification interrogator, and wherein the camera, the doorbell actuator switch, and the identification interrogator are located in or on the doorbell module housing.
In his disclosure Scalisi teaches a doorbell module, wherein the doorbell module includes a doorbell module housing, the camera, the doorbell actuator switch, and the identification interrogator, and wherein the camera, the doorbell actuator switch, and the identification interrogator are located in or on the doorbell module housing (doorbell 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Scalisi into the teachings of Jeon because such incorporation increases the safety of the owner of the residence/building.

Regarding claim 25 Jeon discloses the security system of claim 23, further comprising a doorbell module including a doorbell module housing, the camera, and the doorbell actuator switch, wherein the camera, and the doorbell actuator switch are located in or on the doorbell module housing (doorbell 10 in Figures 1, 3, and 7 show a doorbell housing, bell 109 and camera 112; note bell 109 is being interpreted as the doorbell actuator).
However, fails to explicitly disclose a doorbell module including a doorbell module housing, the camera, the doorbell actuator switch, and the identification interrogator, wherein the camera, the doorbell actuator switch, and the identification interrogator are located in or on the doorbell module housing.
In his disclosure Scalisi teaches a doorbell module including a doorbell module housing, the camera, the doorbell actuator switch, and the identification interrogator, wherein the camera, the doorbell actuator switch, and the identification interrogator are located in or on the doorbell module housing (doorbell system 202 in Figure 1 shows a 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Scalisi into the teachings of Jeon because such incorporation increases the safety of the owner of the residence/building.

Regarding claim 26 Jeon discloses a security system comprising: 
a security monitoring device (doorbell apparatus 10 – Figure 3, 8) comprising: 
an alarm sensor configured to detect an alarm event and to generate an alarm signal associated with the alarm event (alarming unit 115 - Figure 5, [0097]); 
a camera configured to acquire a still image and/or video clip in response to the alarm signal (camera 112 – Figure 3); and 
one or more processors operatively linked with the alarm sensor and the camera (processor 100 in Figures 3 and 5), wherein: 
at least one of the one or more processors is configured to execute an alarm program component causing the at least one processor to facilitate receipt of the alarm signal and in response to the alarm signal, generate alarm information associated with the alarm event (transmit event information such as event image and event occurrence time to server – [0122-0123]); 
at least one of the one or more processors is configured to execute a video program component causing the at least one processor to facilitate receipt the of the still image and/or video clip, generate video information associated with the still image and/or video clip (transmit event information such as event image and event occurrence time to server – [0122-0123]); and 
at least one of the one or more processors is configured to execute a video motion detection program component causing the at least one processor to facilitate receipt of the video information, facilitate detection of motion based on the video information and generation of an actuation signal based on the detection of motion (Motion detector 116 in Figure 3; when a movement event is detected the server collects and analyze the event information and sends said information to the user, event information includes image of the event – [0118, 0123-0124]); and 
at least one of the one or more processors is configured to execute a video actuation program component in response to the alarm signal causing the at least one processor to facilitate receipt of the actuation signal and to facilitate recording of the video information based on the receipt of the video information (server 50 in Figure 8; server storing event information which includes event image and occurrence time – [0122]); 
at least one of the one or more processors is configured to transmit an image and/or video clip and/or information to an end user (server collecting event information and transmit user information to user – [0124-0125]; note event information includes event image and event occurrence time – [0122-0123]).
However, fails to explicitly disclose an identification interrogator configured to receive identification information associated with a person, an animal or an object; and 
In his disclosure Bart teaches to receive a response from the end user via a user device associated with the end user (user choosing to initiate a two-way voice/audio session to communicate with visitor – [0024, 0053]; note the user communicates to visitor via user device 118 and its monitoring application – [0053]); and at least one of the one or more processors is configured to identify a person, animal, or object based on received identification information and to modify at least one security system setting based on the identification by the processor of the person, animal, or object, wherein modifying at least one security system setting includes a disarming of the security system or an arming of the security system (automatically unlocking door/disarming alarm when control unit confirms identity of visitor by performing facial recognition – [0050-0052]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Bart into the teachings of Jeon because such incorporation will increase security for homes and businesses (par. [0003]). However, fails to explicitly disclose an identification 
In his disclosure Scalisi teaches an identification interrogator configured to receive identification information associated with a person, an animal or an object (fingerprint reader 210 in Figure 1); and one or more processors operatively linked with the alarm sensor, the identification interrogator and the camera (server 206 in Figure 1).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Scalisi into the teachings of Jeon because such incorporation increases the safety of the owner of the residence/building.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2019/0066471) in view of Bart et al. (US 2018/0350213) further in view of Kerzner (US 2018/0139332).

Regarding claim 12 Jeon discloses the security system of claim 1. However, fails to explicitly disclose further comprising a central monitoring station operatively linked with the security monitoring device and configured to receive the alarm information, the video information, and the identity of the person, animal, or object.
In his disclosure Kerzner teaches a central monitoring station operatively linked with the security monitoring device and configured to receive the alarm information, the 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kerzner into the teachings of Jeon because such incorporation reduces the likelihood of an intrusion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103.  The examiner can normally be reached on M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482